Case 6:19-cv-00383-GAP-GJK Document 15 Filed 04/03/19 Page 1 of 1 PageID 84



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                      ORLANDO DIVISION

                              CASE NO: 6:19-CV-383-ORL-31GJK

DANIEL J. NEWLIN,

       Plaintiff,
v.

DEX MEDIA
HOLDINGS, INC., et al.,

       Defendants.
____________________________/

           DEFENDANT FENSTERSHEIB’S NOTICE OF PENDENCY OF RELATED ACTIONS

        Defendants Fenstersheib Law Group, P.A., Robert Fenstersheib and David Fenstersheib
(collectively referred to as “Fenstersheib”), hereby disclose the following related cases pursuant
to this Court’s Order of February 28, 2019:

        In accordance with Local Rule 1.04(d), I certify that the instant action is related to the
following pending civil cases:

      1.     Newlin v. Elocal USA, Orange County Circuit Court Case No: 2018-CA-13257-O
      This lawsuit is nearly identical to this pending lawsuit and in it the same Plaintiff sues
Defendant Fenstersheib.

      2.     Newlin v. MH SUB I, LLC, Orange County Circuit Court Case No: 2019-CA-915-O
      This lawsuit is nearly identical to this pending lawsuit and in it the same Plaintiff sues
Defendant Fenstersheib.

                                  CERTIFICATE OF SERVICE

       I CERTIFY that on April 3, 2019, a copy hereof was electronically filed through the CM/ECF
system and simultaneously sent electronically through such system to all persons identified on
the Notice of Electronic Filing.

                                             /s/ MARK GOLDSTEIN
                                             FL Bar No: 882186
                                             1835 NE Miami Gardens Drive, Suite 211
                                             Miami, FL 33179
                                             Telephone: (305) 342-4839
                                             E-Mail: markgoldsteinattorney@gmail.com
